DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 12, 2021 has been considered by the examiner.
Specification
The specification is objected to for failing to adhere to the requirements of the sequence rules, see Figures 1A, 3A, and 3B in instant published disclosure, USPgPub 2021/0188950.
Applicant must append SEQ ID NOs. to all mentions of specific sequences comprising four or more amino acids and ten or more nucleic acids in the specification. When a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 1.821(a), and the sequence identifier ("SEQ ID NO:X") must be used, either on the drawing itself or in the Brief Description of the Drawings.
Applicant is required to append a SEQ ID NO. to any sequence applicable to the rule. See 37 CFR § 1.821 (a)-(d) and MPEP § 2422. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32, 33.42, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 16, 18-20, 27, and 28 of U.S. Patent No. 9,982,038. the ‘038 patent claims a method for detecting the presence of Hendra or Nipah virus infection in a biological sample by contacting the biological sample with an antibody or antibody fragment comprising heavy chain CDR1 (SEQ ID NO: 35), CDR2 (SEQ ID NO: 37), CDR3 (SEQ ID NO: 39) and light chain CDR1 (SEQ ID NO: 43), CDR2 (SEQ ID NO: 45), and CDR3 (SEQ ID NO: 47), and detecting binding of the antibody or fragment thereof to Hendra or Nipah viruses in a biological sample, see claims 1, 18-20, 27, and 28, as required by instant claims 32 and 33. While the claims of ‘038 do not distinguish between in vitro and in vivo detection of the Hendra or Nipah viruses in a biological sample, claim 16 of ‘038 is drawn to administering the requisite antibody, which renders the step of contacting the biological sample in vivo for detection, already encompassed by claims 18 and 27 of ‘038, prima facie obvious. Claim 4 of ‘038 requires that the antibody or fragment thereof is a single chain variable fragment, ScFv, as required by instant claim 43. 
Claims 34-41 and 44-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 16, 18-20, 27, and 28 of U.S. Patent No. 9,982,038 in view of Dimitrov et al. (USPgPub 2009/0214428).
See claims 1, 4, 16, 18-20, 27, and 28 of ‘038. 
The claims of ‘038 do not state that the biological sample origins, as required in instant claims 34 and 35.
However, Dimitrov et al. teach that Hendra and Nipah viruses are detected by antibodies from the tissue samples listed in paragraph [0062]. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the instant effective filing date to have selected in vitro methods.
The claims of ‘038 do not encompass soluble and/or insoluble carriers that the antibody is bound to for competitive or non-competitive immunoassay detection, required by instant claims 36-40.
In paragraphs [0060 and 0061], Dimitrov et al. list soluble and insoluble carriers that are bound to an antibody used for competitive or non-competitive immunoassay detection of Hendra and/or Nipah viruses, including glass, polystyrene, polypropylene, polyethylene, dextran, nylon, amylase, natural and modified cellulose, polyacrylamide, agarose and magnetite.
It would have been prima facie obvious to one of ordinary skill in the art prior to the instant effective filing date to have bound the antibody of ‘038 with the soluble and insoluble materials listed by Dimitrov et al. to detect Hendra and/or Nipah viruses with the antibody of ‘038 by in vitro methods.
The claims of ‘038 also do not encompass radioisotopes or paramagnetic isotopes that the antibody is bound to for in vivo Hendra and/or Nipah virus detection, required by instant claims 44-50.
In paragraphs [0063-0068], Dimitrov et al. list specific radioisotopes and paramagnetic isotopes that are bound to an antibody used for MRI or ESR in vivo detection of Hendra and/or Nipah viruses.
It would have been prima facie obvious to one of ordinary skill in the art prior to the instant effective filing date to have bound the antibody of ‘038 with the specific radioisotopes or paramagnetic isotopes listed by Dimitrov et al. to detect Hendra and/or Nipah viruses in vivo with the antibody of ‘038.

In paragraph [0069], Dimitrov et al. specifically teach that the in vitro and in vivo detection methods are used to monitor the course of Hendra and/or Nipah virus treatments.
It would have been prima facie obvious to one of ordinary skill in the art prior to the instant effective filing date to monitor the course of Hendra and/or Nipah virus treatments, as taught by Dimitrov et al., with the antibody of ‘038, with a reasonable expectation of success because both antibodies of Dimitrov et al. and ‘038 detect Hendra and Nipah viruses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Shanon A. Foley/Primary Examiner, Art Unit 1648